PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,766,959
Issue Date: 2020 Sep 8
Application No. 15/534,982
Filing or 371(c) Date: 9 Jun 2017
Attorney Docket No. 03715.0215-00000 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT” filed November 5, 2020, requesting that the Office correct the patent term adjustment (PTA) from 0 days to 2 days.  

The petition is GRANTED.

RELEVANT PROCEDURAL HISTORY

On September 8, 2020, the Office determined that patentee was entitled to 0 days of PTA. 

On November 5, 2020, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 2 days.  

DECISION

Upon review, the Office finds that patentee is entitled to 2 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period of reduction under 37 CFR 1.704(b) for submission of a reply more than three (3) months after the date an Office communication requiring a reply was mailed.

 “A” Delay
 
The Office has determined that the period of “A” delay is 278 days.

The Office finds that “A” delay includes the following period(s):
A period of 278 days under 37 CFR 1.703(a)(1), beginning August 13, 2018, the day after the date that is fourteen months after the date the application commenced the 
 
 The total “A” delay is 278 days.

“B” Delay 

The Office find that “B” delay includes the following period:
  
The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between commencement of the national stage and issuance is 1185 days, which is the number of days beginning June 12, 2017, the date the application commenced the national stage, and ending September 8, 2020, the date of patent issuance.

The time consumed by continued examination is 0 days. 

The number of days beginning on the state the national stage commenced (June 12, 2017) and ending on the date three years after the filing date (June 12, 2020) is 1097 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (1185 days) is 1185 days, which exceeds three years (1097 days) by 88 days.  Therefore, the period of “B” delay is 88 days. The “B” delay period runs from June 13, 2020, the day after the date three years after the date the application commenced the national stage until September 8, 2020, the date the application issued as patent (88 days).  

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 364 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s):

A 333 day period under 37 CFR 1.704(c)(13) beginning February 13, 2018, the day after the date eight months after the date the application commenced the national stage and ending January 11, 2019, the date the application was in condition for examination.
A 0 day period under 37 CFR 1.704(b) beginning September 13, 2018, the day after the date three months after the date a Notification of Missing Requirements Under 35 U.S.C. 371 in the United States Designated/Elected Office (DO/EO/US) (“the M905 Notification”) was mailed and ending January 11, 2019, the date a reply to the M905 Notification was filed. 
The Office previously determined that a reduction of 121 days for applicant delay was warranted for this period of delay. Patentee asserts that this period completely overlaps with the 333 day period under 37 CFR 1.704(c)(13) listed above, and that therefore no additional reduction is warranted in connection with this period of delay. Patentee’s argument is persuasive. The non-overlapping period is 0 days. The 121 day period will be removed and replaced with a 0 day period.
A 31 day period under 37 CFR 1.704(b) beginning December 4, 2019, the day after the date three months after the date a non-final Office action was mailed and ending January 3, 2020, the date a response to the non-final Office action was filed;
 
Total applicant delay is 364 (333 + 0 + 31) days.

OVERALL PTA CALCULATION


Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				

278 + 88 + 0 – 0 – 364 = 2 days

Patentee’s Calculation:

278 + 88 + 0 – 0 – 364 = 2 days


CONCLUSION

The Office affirms that patentee is entitled to two (2) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 278 + 88 + 0 – 0 – 364 = 2 days.  

The fee set forth at 37 CFR 1.18(e) has been received. 
2) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Copy of DRAFT Certificate of Correction
Adjusted PTA Determination